Citation Nr: 0943987	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-03 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The Veteran had active service from March 1966 to August 
1970.  He was awarded the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By that rating action, the RO, in part, 
denied service connection for hepatitis C.  The Veteran 
appealed the RO's August 2003 rating action to the Board. 

In September 2006, the Board remanded the claim for service 
connection for hepatitis C to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 


FINDING OF FACT

Hepatitis C was not shown to have been clinically present 
during the Veteran's period of military service or until many 
years thereafter; and it is not shown to have been due to an 
event or incident of military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 
3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Here, concerning the service connection claim decided in the 
decision below, in a pre-adjudication June 2003 letter, VA 
informed him of the criteria necessary to prevail on his 
claim for service connection for hepatitis C.  The June 2003 
letter generally notified of the types of evidence VA would 
assist him in obtaining, and the letter advised that he 
should send information or evidence relevant to this claim to 
VA.  In addition, the RO provided notice of the law and 
governing regulations, notice of the reasons for the 
determination made regarding the service connection claim on 
appeal, and also informed the Veteran of the cumulative 
evidence previously provided to VA, or obtained by VA on his 
behalf.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include:  Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via a May 2009 letter, VA 
informed the Veteran of the Dingess elements.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, via a June 2003 letter, VA provided 
the Veteran with complete pre-adjudication VCAA notice as to 
the claim of entitlement to service connection for hepatitis 
C.  Id. 

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, the Board notes that service 
treatment records, as well as voluminous post-service VA 
treatment and examination reports and statements of the 
Veteran are contained in the claims file.  In addition, in 
September 2006, the Board remanded the instant service 
connection claim to the RO for further substantive 
development, such as obtaining additional in-service 
hospitalization reports and scheduling the Veteran for a VA 
examination to determine the etiology of his hepatitis C.  In 
April 2007 and July 2009, and pursuant to the Board's 
September 2006 remand directives, the Board received in-
service hospitalization reports and VA examined the Veteran 
in conjunction with his current claim, respectively.  The 
additional service treatment records, as well as a copy of 
the July 2009 VA examination report, have been associated 
with the claims files.  Pursuant to the Board's September 
2006 remand directives, in a January 2008 letter, the RO 
requested all medical records pertaining to the Veteran from 
the University of Alabama at Birmingham Medical Center, dated 
in April 1991.  To date, no response from this facility has 
been received.  In addition, the Veteran, despite requests 
from VA, has also not submitted any copies of medical records 
for treatment received from this facility.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of this appeal in the 
decision below.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).


II.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

There are no VA regulations specifically dealing with service 
connection for hepatitis C. For service connection to be 
granted for hepatitis C, the evidence must show that the 
Veteran's hepatitis C infection, risk factor(s), or symptoms 
were incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
Veteran's hepatitis C. Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure with a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

A VA "Fast Letter" issued in June 2004 (Veterans Benefits 
Administration (VBA) Fast Letter 04-13, June 29, 2004) 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks.  A Veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
Veteran."

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  This claim 
was filed after October 31, 1990. An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
In relevant part, for the purpose of this paragraph, drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non- prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).


III.  Merits Analysis

The Veteran seeks service connection for hepatitis C.  He 
maintains that he has hepatitis C that is the result of 
having received two blood transfusions after he  sustained 
shell fragment wounds to his right hand while serving in the 
RVN.  In the analysis below, the Board finds that the 
preponderance of the evidence does not show that the 
Veteran's currently diagnosed hepatitis C is related to his 
active military service in the RVN.  

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Specifically, while the Veteran's account of having sustained 
shell fragments wounds is consistent with his combat service 
and is indeed confirmed by the record, his account of having 
received two transfusions is uncorroborated and not 
consistent with competent medical opinion.  Moreover, even 
assuming that the Veteran was provided the in-service 
transfusions as he has alleged, competent medical opinion has 
ruled out a nexus between the in-service incident and his 
current diagnosis.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

Service treatment records indicate that the Veteran sustained 
shell fragment wounds to his right hand, right forearm and 
right calf in late March 1969.  The wounds were debrided and 
closed under local anesthesia.  There is no indication that 
the Veteran was provided blood or serum transfusions as a 
result of these injuries immediately after incurrence.  

The Veteran was instructed to spend a week "on quarters" 
before he returned to his unit.  In early April 1969, the 
Veteran's sutures were removed, and he was prescribed 250 
milligrams of Tetracycline to prevent any further infection.  
He returned to his unit.  In-service hospitalization and 
field hospital records do not show that the Veteran had 
received any human blood products, such as blood or plasma.  
A March 1970 service discharge examination report reflects 
that all of the Veteran's systems were evaluated as 
"normal."  On a March 1970 Report of Medical History, the 
Veteran denied having had liver trouble, jaundice, and sugar, 
blood or albumin in his urine. On DA Form 3082-R, Statement 
of Medical Condition, the Veteran indicated that there had 
not been any change in his medical condition.  

Voluminous post-service VA treatment and examination reports, 
dating from 1980 to 2009, are of record.  A July 1980 VA 
outpatient report contains laboratory findings of abnormal 
blood urea nitrogen (BUN) levels.  A November 1990 VA 
hospitalization report reflects that the Veteran reported 
having abused crack cocaine for the previous two (2) years.  
A July 1991 VA examination report contains the Veteran's 
history of having abused marijuana and crack cocaine, 
commencing during military service in the late 1980's, 
respectively.  At that time, the Veteran denied a history of 
intravenous drug use.  VA hospitalization report, dated in 
March and April 1996, reflects that laboratory findings 
showed slightly elevated serum glutamic oxaloacetic 
transaminase (SGOT) and elevated gamma-glutamyl-
transpeptidase (GGTP) levels.  The rest of the chemistry 
profile was, however within normal limits.  The first post-
service medical evidence of a confirmed diagnosis of 
hepatitis C was in December 2002.  (See December 2002 VA 
treatment report, reflecting that the Veteran had tested 
positive for the Hepatitis C antibody).  Subsequent VA 
treatment reports reflect that the Veteran continued to be 
diagnosed with Hepatitis C.  

As an initial matter, it is without question that the Veteran 
served in combat and the fact that he sustained shell 
fragment wounds is indeed verified.  The accounts of combat 
veterans are presumed credible under the law.   See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, there is substantial reason to question the 
Veteran's account of having received blood transfusions as a 
result of that incident.  As is noted above, the record 
clearly reflects that the Veteran was treated with wound 
debridement and suturing, not blood transfusions.  In this 
regard, his account of having experienced the in-service 
incident of having been wounded is corroborated, and would in 
any event be presumed.  However, his service treatment record 
is clearly available, and it documents the medical treatment 
he then received.  Given this evidence, his allegation of 
having received two blood transfusions is not  consistent 
with the circumstances and conditions of his military 
service, as medical records demonstrate the treatment he was 
then accorded.  

Apart from the finding that the in-service treatment of blood 
transfusions is not corroborated, competent medical opinion 
is against the claim.  Holbrooke, supra.  The Board notes in 
this regard that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In July 2009, and pursuant to the Board's September 2006 
remand directives, VA examined the Veteran to determine the 
etiology of his Hepatitis C.  At the examination, the Veteran 
gave a history of substance and illicit drug abuse (alcohol, 
intranasal cocaine use and marijuana).  The Veteran denied 
having any tattoos, intravenous drug use, high risk sexual 
practices, and shared toothbrushes and razors. The claims 
folder was reviewed by the examiner.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

After a physical evaluation of the Veteran and a review of 
the claims file, to include the above-cited service treatment 
records and non-service-related hepatitis C risk factors, the 
VA examiner concluded that the Veteran's hepatitis C was not 
the result of military service.  In reaching this 
determination, the VA examiner pointed to an absence of 
documentation in the service treatment records of the Veteran 
having received a blood transfusion after he sustained shell 
fragment wounds in late March 1969, an August 1969 report, 
wherein the Veteran denied a history of liver trouble, post-
service history of illicit substance abuse (e.g. crack 
cocaine), as well as 1980 and 1996 laboratory findings of 
normal and elevated hepatic enzymes.  The July 2009 VA 
examiner provided the following medical rationale for his 
opinion, "after contracting hepatitis C, it may take the 
body up to 6 months to sero-convert, which means develop 
antibodies; Serum liver function tests often are elevated 
before bilirubin increases; aminotransferases on the average 
become elevated 6-12 weeks after exposure (ref--5-Minute 
Clinical consult, The 2008 - 16th ed.)" 

There is no other opinion of record that refutes the July 
2009 VA examiner's conclusion.

In light of the evidence above, the Veteran's claim of 
entitlement to service connection for hepatitis C must be 
denied.

The Board has considered the applicability of the combat 
presumption addressed in 38 U.S.C.A. § 1154 (West 2002) and 
38 C.F.R. § 3.304(b)(2009), but has found that the evidence 
pertaining to the alleged incident preponderates against his 
claim.  While the service treatment records clearly denote 
that the Veteran sustained shell fragment wounds to his right 
hand, right forearm and right calf in late March 1969, there 
is no credible evidence indicating that the Veteran had 
received a blood transfusion as a result thereof.  The Board 
notes that the Veteran does not allege any other means of 
establishing that he acquired hepatitis C while on active 
duty.

While the Board has considered the Veteran's contention that 
his hepatitis C had its onset during military service, as a 
lay person, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the preponderance of the evidence is against the 
claim for service connection for hepatitis C.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


